—In an action to recover damages for personal injuries, etc., the defendant Tishman Construction Corporation of New York appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated September 7, 2000, which denied that branch of its motion which was for summary judgment dismissing the complaint and all cross claims and counterclaims insofar as asserted against it, and which purportedly denied that branch of its motion which was for summary judgment on its cross claim for common-law indemnification against the defendant Component Assembly System, Inc.
Ordered that the appeal from so much of the order as purportedly denied that branch of the motion which was for summary judgment on the cross claim for common-law indemnification against the defendant Component Assembly System, Inc., is dismissed; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The appellant failed to make a prima facie showing of entitlement to judgment dismissing the complaint and all cross claims *437and counterclaims asserted against it (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Sabato v New York Life Ins. Co., 259 AD2d 535, 537 [1999]).
The portion of the appeal which is from so much of the order as purportedly denied that branch of the appellant’s motion which was for summary judgment on its cross claim for common-law indemnification against the defendant Component Assembly System, Inc., must be dismissed, as the Supreme Court failed to determine that branch of the motion, and it remains pending and undecided (see Katz v Katz, 68 AD2d 536 [1979]; see also Dembitzer v Chera, 305 AD2d 531 [2003]; Matter of Valley Forge Ins. Co. v Schofield, 283 AD2d 507 [2001]). Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.